UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6391



GEORGE HENSON, JR.,

                                              Plaintiff - Appellant,

          versus


T. C. CHRISTIAN; R. D. PATTERSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-648)


Submitted:   May 11, 1999                     Decided:   May 26, 1999


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Henson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Henson, Jr., appeals the district court’s dismissal of

his 42 U.S.C.A. § 1983 (West Supp. 1999) case as frivolous.

Henson’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).     The magistrate judge recommended

that relief be denied and advised Henson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Henson failed to timely object to the magis-

trate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v. Col-

lins, 766 F.2d 841, 845-46 (4th Cir. 1985).    See generally Thomas

v. Arn, 474 U.S. 140 (1985).   Henson has waived appellate review by

failing to file timely objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                  2